Citation Nr: 1229025	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-24 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back syndrome.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to February 3, 2010, and in excess of 30 percent from February 3, 2010.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 10, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to September 1996.  He had service in Southwest Asia from October 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was subsequently transferred to the RO in St. Petersburg, Florida.  In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal at that time were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board remanded the case for additional development in November 2010.  The requested development has been completed to the extent necessary for adequate determinations.

The Board notes that a January 2012 rating decision granted entitlement to service connection for an acquired psychiatric disorder (major depressive disorder and dysthymic disorder), granted an increased 30 percent rating for degenerative joint disease of the cervical spine effective from February 3, 2010, and granted entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability effective from February 10, 2008.  As there is no indication of any remaining disagreement with the underlying service connection issues, to include assigned effective dates, the issues as listed on the title page of this decision are the only matters for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's January 30, 2006, surgery for a left L4-5 lumbar microdiscectomy and foraminotomy is demonstrated to have required convalescence and restrictions from work until March 31, 2006.

3.  The Veteran's service-connected chronic low back disability prior to December 17, 2010, was manifested by thoracolumbar spine combined range of motion greater than 120 degrees and forward flexion greater than 30 degrees, including as a result of pain and dysfunction.

4.  The Veteran's service-connected chronic low back disability from December 17, 2010, was manifested by thoracolumbar spine forward flexion limited to 25 degrees as a result of pain and dysfunction.

5.  The Veteran's service-connected chronic low back disability for the period from May 1, 2005, to March 30, 2006, was manifested by a moderately severe impairment of the left sciatic nerve.

6.  The Veteran's service-connected chronic low back disability from March 31, 2006, was manifested by a mild impairment of the left sciatic nerve.

7.  The Veteran's service-connected degenerative joint disease of the cervical spine prior to July 2, 2009, was manifested by cervical spine forward flexion greater than 30 degrees and combined range of motion greater than 170 degrees, including as a result of pain and dysfunction.

8.  The Veteran's service-connected degenerative joint disease of the cervical spine from July 2, 2009, was manifested by cervical spine forward flexion limited to 15 degrees or less as a result of pain, without evidence of cervical spine ankylosis.

9.  The Veteran's service-connected degenerative joint disease of the cervical spine from July 2, 2009, was manifested by a mild impairment of the upper radicular group nerves of his major upper extremity. 

10.  The Veteran's service-connected degenerative joint disease of the cervical spine from July 2, 2009, was manifested by a mild impairment of the upper radicular group nerves of his minor upper extremity.

11.  Prior to February 10, 2008, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating for thoracolumbar spine surgery from January 30, 2006, to March 31, 2006, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).

2.  The criteria for a rating in excess of 20 percent for chronic low back disability prior to December 17, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for an increased 40 percent rating, but no higher, for chronic low back disability from December 17, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for a separate 40 percent rating, but no higher, for lumbar radiculopathy at L4-5 to the left lower extremity for the period from May 1, 2005, to March 30, 2006, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a 10 percent rating, but no higher, for lumbar radiculopathy at L4-5 to the left lower extremity from March 31, 2006, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

6.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to July 2, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

7.  The criteria for an increased 30 percent rating, but no higher, for degenerative joint disease of the cervical spine from July 2, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

8.  The criteria for a separate 20 percent rating, but no higher, for degenerative joint disease of the cervical spine with C5-6 radiculopathy to the major upper extremity from July 2, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).

9.  The criteria for a separate 20 percent rating, but no higher, for degenerative joint disease of the cervical spine with C5-6 radiculopathy to the minor upper extremity from July 2, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).

10.  Prior to February 10, 2008, the criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2006, September 2006, January 2007, March 2008, October 2008, November 2009, and April 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA to notify the claimant that to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Adequate notice as to these matters has been provided in this case.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  Although the Board noted in its November 2010 remand that an October 2009 private treatment record indicated an electromyography (EMG) study of the upper extremities had been ordered, the Veteran subsequently submitted additional private treatment records and on a December 2010 VA Form 21-4142 reported that all medical records were with VA.  The Board also notes that Social Security Administration (SSA) correspondence dated in December 2010 notified the Veteran that disability benefits had been granted beginning on July 1, 2009.  It was noted the Veteran had not engaged in substantial gainful activity since that date based upon his amended report of the date of onset previously reported as February 10, 2008.  

The medical records associated with the Veteran's SSA disability claim have not been obtained; however, the Board notes that the Veteran has reported that VA had all of his medical records and that the SSA adjudicator found agency physical assessments dated in October 2009 and February 2010 were given little weight because of evidence received at the hearing and evidence indicating the consultants did not adequately consider the Veteran's subjective complaints.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that relevant SSA records must be obtained, but that there must be a specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Based upon the evidence of record, the Board finds there is no reason to believe SSA or VA vocational rehabilitation records would be relevant to the present issues on appeal.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Although a December 2010 VA examination report did not comment on the impact of the Veteran's service-connected disabilities on his ability to maintain employment, the examiner found they demonstrated moderate functional limitations.  A subsequent VA rating decision also established a TDIU effective from February 10, 2008.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Factual Background

Service treatment records show that in May 1989 the Veteran complained of low back pain with radiation down the left thigh.  A diagnosis of mechanical low back pain was provided.  His June 1996 retirement examination noted diagnoses of recurrent mechanical low back pain and degenerative joint disease of the cervical spine.  

VA examination in May 1997 included diagnoses of mechanical low back pain, degenerative joint disease of the lumbar spine, and degenerative joint disease of the cervical spine.  Range of motion studies revealed lumbar spine forward flexion to approximately 90 degrees with complaints of pain, backward extension to approximately 30 degrees with complaints of pain, lateral flexion right and left to approximately 40 degrees with complaints of pain, and rotation to approximately 20 degrees with complaints of pain.  Cervical spine studies revealed flexion to 30 degrees, backward extension to 30 degrees, lateral flexion to 40 degrees, and rotation to approximately 55 degrees.  There was no evidence of postural abnormalities, fixed deformity, muscle spasm, significant scoliosis, or objective evidence of pain on motion.  It was noted, however, that the Veteran complained of pain on motion and walked about the room as if he were in pain.  The examiner noted deep tendon reflexes were 2 and 3+ and were symmetrical to the upper and lower extremities.  Straight leg raise tests were negative.  There was no evidence of paresthesia, dysthesia, or motor deficit.  The Veteran was noted to be well muscled with no muscle asymmetry and good strength throughout.  He was able to heel walk, toe walk, and squat well.  

VA records show service connection was established for mechanical low back pain and degenerative joint disease of the cervical spine in a June 1997 rating decision.  Separate 10 percent disability ratings were assigned effective from October 1, 1996.

VA treatment records dated May 1, 2005, show the Veteran complained of low back pain that radiated down his left leg with tingling and numbness.  He reported the symptoms were incurred after lifting at work.  A June 2005 report noted a 50 percent decrease in available thoracolumbar spine range of motion with pain as the limiting factor.  The examiner noted a June 2005 magnetic resonance imaging (MRI) scan revealed a large disc extrusion at L4-5 in the left posterior paracentral region with thecal sac and L5 nerve root involvement.  Physical therapy records dated in June 2005 noted L5 nerve root weakness, dermatome pattern paresthesia, and positive dural signs.  An August 2005 neurology consultation noted weak dorsiflexion of the left first toe, but otherwise normal tone, bulk, and power to the upper and lower extremities.  No abnormal movements were seen.  Touch and vibration sensation was appreciated in the upper and lower extremities.  The diagnosis was left L5-S1 radiculopathy due to multiple disc herniations.  An August 2005 EMG study revealed findings compatible with moderately severe L4-L5 radiculopathy.  A September 2005 report noted he was still working despite his injury and constant pain due to his L5-S1 herniated disc.  

A November 21, 2005, report noted the Veteran telephoned stating he was unable to work and had difficulty with ambulation due to pain.  A November 25, 2005, neurology report noted he developed pain in the left foot approximately 10 days earlier and that seven days earlier he woke up with severe back pain and was unable to move.  He stated his symptoms had leveled off and were more or less stable.  The examiner noted he walked into the room with a limp, but that motor power, tone, and bulk were normal deep tendon reflexes were 2+, bilaterally.  There was decreased sensation in the L5 dermatome.  The diagnosis was L5-S1 disc herniation with radicular symptoms.  It was noted the Veteran was off work due to pain.  A December 2005 computerized tomography (CT) myelogram revealed a left anterolateral herniated nucleus pulposus at L4 with mild caudal migration into the lateral recess, suspected neural impingement, and minor degenerative changes at L4, L5, and S1.  A January 2006 neurology report noted the Veteran was on morphine and rest and was able to get up and walk around without severe pain as before.  Motor power, tone, and bulk were normal with no evidence of atrophy.  Deep tendon reflexes were 2+, bilaterally.  There was decreased sensation in the left L5 dermatome.  The Veteran was scheduled for epidural injections the following month and given a letter for return to work with precautions not to lift any weights until fully evaluated by the neurosurgery service.  

VA hospital records show the Veteran underwent a left L4-5 lumbar microdiscectomy and foraminotomy on January 30, 2006.  There were no apparent complications.  

In correspondence received by VA on February 22, 2006, the Veteran requested entitlement to an increased rating for his back disorder.  He noted he had recently undergone back surgery.  In March 2006 he submitted private treatment records in support of his claim which included a copy of a June 2005 MRI scan which revealed a large disc extrusion at L4-5 in the left posterior paracentral region.  Private treatment records dated from June 2002 to May 2005 included diagnoses of low back pain with radiculopathy.  

VA treatment records show the Veteran reported he had fallen on March 2, 2006, with increased symptoms, but that on neurosurgery evaluation on March 31, 2006, he reported his left leg pain was almost completely gone.  He complained of left foot tingling and numbness and some slight pain along the incision site.  The examiner noted strength was 5/5 throughout the lower extremities, except the left extensor hallucis longus which was 4+/5.  Sensation was intact, except for decreased light touch and pin prick sensation in the left L5 dermatomal distribution.  The incision was noted to be well healed with no evidence of erythema or purulent drainage.  The Veteran was released to work with no restrictions. 

On VA general medical examination on August 21, 2006, the Veteran complained of localized neck pain without radiation that was aggravated by bending.  He denied loss of arm motor strength and reported that surgery in January 2006 had helped his lower back symptoms.  He described his neck and back pain as daily with radiating low back pain down the left leg to the ankle.  He used no assistive devices or aids and that he was able to walk more than a quarter of a mile but less than one mile.  A review of systems revealed no history of urinary symptoms or fecal incontinence.  Physical examination revealed normal strength and muscle tone and bulk.  Light touch, pinprick, vibratory sense, and position sense were normal.  Posture was normal and gait was described as cautious.  There was no difference in mid-calf or mid-thigh measurements and no abnormality to spine curvatures.  There was objective evidence of cervical and lumbar spine pain on motion, but no spasm, atrophy, guarding, tenderness, or weakness.  

Cervical spine range of motion studies revealed active, passive, and active motion versus strong resistance with flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 40 degrees, right lateral flexion to 40 degrees, left lateral rotation to 70 degrees, and right lateral rotation to 70 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  Thoracolumbar spine range of motion studies revealed active, passive, and active motion versus strong resistance with flexion to 50 degrees with pain at that point, extension to 20 degrees with pain at that point, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  Motor, sensory, and reflex examinations and muscle tone were normal.  X-ray studies revealed mild arthritic changes to the lumbosacral spine and degenerative changes to the cervical spine.  MRI scans revealed minimal bulging and protruding discs in the cervical spine and in the lumbar spine post-surgical changes with some scar tissue with no acute disc protrusion.  There was a question of enhancement of a left L5 nerve root and inferior sacral nerve root.  The diagnoses included degenerative joint disease of the cervical and lumbar spines.  There were mild effects on daily activities to chores, shopping, exercise, sports, and recreation.  It was noted that he had not worked since August 16, 2006, because he had been fired from the Toyota plant after being off work two months post surgery.  

In correspondence received by VA on August 22, 2006, the Veteran reported he was unable to work due to his service-connected disabilities.  He provided a copy of an informal SSA decision notifying him that he was not eligible for Supplemental Security Income (SSI).  In an October 2006 statement he reported his employer had terminated him due to alleged misconduct, but that he had actually been terminated due to problems he had standing as a result of tingling in his feet.  A subsequent October 2006 statement from the Veteran requested the claim for a TDIU be withdrawn.  

VA treatment records dated in November 2006 by the neurology service noted the Veteran returned for follow-up of his chronic migraine headaches.  It was also noted he continued to complain of a tingling sensation in the middle of the left leg and numbness in the left L5 dermatome.  There were no cranial nerve deficits, no right lower extremity symptoms, and no bladder or bowel incontinence.  Motor power, tone, and bulk were normal with no muscle atrophy, clonus, or Hoffmann's sign.  Deep tendon reflexes were brisk, bilaterally.  There was decreased sensation in the left L5 dermatome and in the left second, third, fourth, and fifth toes.  

A December 2006 rating decision, among other things, granted an increased 20 percent rating for mechanical low back syndrome.  An effective date was assigned from March 8, 2006.  A subsequent rating decision granted an earlier effective date for the 20 percent rating from February 22, 2006.  

On VA examination in May 2007 the Veteran complained of numbness to the left lateral leg and the plantar aspect of the left foot and tingling to the left leg and foot.  Sensation to the left lateral leg and plantar aspect of the left foot was absent to  vibration, pain, light touch, and position sense.  Reflexes to the upper and lower extremities were 2+.  There was no evidence of muscle atrophy or abnormality of muscle tone or bulk.  Gait and balance were abnormal.  The diagnoses included lumbar spine radiculopathy, L4-L5, due to degenerative joint disease with associated numbness of the left leg and foot due to nerve dysfunction.  The disorder had mild effects on chores and shopping, moderate effects on exercise and recreation, and severe effects on sports.  It was the examiner's opinion that at least as likely as not the left leg and foot symptoms were a result of the low back injury.  

A May 2007 rating decision granted entitlement to service connection for lumbar radiculopathy at L4-5 to the left lower extremity (claimed as numbness, weakness, and tingling in the left foot, toes, and leg).  A 10 percent rating was assigned effective from December 15, 2006.  

In correspondence dated in June 2007 the Veteran requested his appeal be expedited due to financial hardship.  He stated he lost his job at the Toyota plant due to physical problems and that his leg pain would keep him from becoming gainfully employed in the future.  He asserted in an August 2007 statement that his lumbar radiculopathy prevented him from retaining his usual employment as a factory worker because he was unable to be on his feet all day.  In a December 2007 VA application for vocational rehabilitation benefits the Veteran noted he was presently employed as a supermarket night stocker with monthly wages of $1,200.  

VA treatment records show that on December 20, 2007, the Veteran reported to the emergency room with complaints of worsening back pain and left leg burning.  A March 16, 2008, emergency room report noted he complained of intermittent low back pain and a flare up of pain, estimated as ten on a ten point scale, after bending over to pick up his paper earlier in the day.  Examination of the back revealed some tenderness to palpation with no evidence of deformity or midline tenderness.  The examiner's impression was low back pain.  Reports show a December 2007 MRI scan revealed a previously questioned nerve root enhancement was not seen.  There was a residual right-sided inferior foraminal narrowing secondary to an asymmetric disc bulge that was stable.  A subsequent March 20, 2008, report noted he complained of intermittent low back pain with an estimated severity of eight on a ten point scale.  The examiner noted the Veteran's gait was a little stooped, but that there was symmetrical strength to the legs.  An impression of chronic low back pain was provided.  

An April 2008 VA examination report noted the Veteran appeared as scheduled, but that he reported he had hurt his back a few days earlier and was in too much pain for an evaluation of his back disability.  On VA examination in May 2008 the Veteran reported that after his surgery his shooting pain was relieved, but that he still had numbness, tingling, and weakness in the lower extremity.  He reported he had been unable to perform the standing required for his supermarket job and that he had not worked since February 2008.  He stated he was receiving vocational rehabilitation training and that he hoped to get another job.  It was noted he had a history of numbness, paresthesia, leg or foot weakness, unsteadiness, urinary frequency, and nocturia, but that the cause of his urinary frequency and nocturia were not clear.  There was also a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Pain was described as in the central area of the lower lumbar spine that was of moderate severity and constant with occasional shooting pain.  He had severe flare-ups every five to six months which lasted from three to five days and left him unable to do anything.  There was intervertebral disc syndrome, but no evidence of any incapacitating episodes over the past 12 months.  He reported limitations on walking with ability to walk 600 feet before he experienced left foot tingling.  

Physical examination revealed no evidence of spasm, atrophy, guarding, tenderness, or weakness.  There was pain on motion to the right and left thoracic sacrospinalis.  Posture and head position were normal.  The Veteran walked stiff-legged on the left leg.  There was no evidence of abnormal spinal curvatures or ankylosis.  Reflex examination revealed normal findings including normal Babinski signs.  Non-organic physical signs included complaints of increased lower back pain with light palpation of the sacroiliac joint areas.  X-ray studies revealed grossly normal lumbar vertebral body heights and alignment and no acute bony abnormality or significant interval degenerative change.  The examiner noted the clinical findings were consistent with the previous electrical findings and that a repeat study would not be helpful.  The diagnoses included lumbar disc degenerative disease that was mild to moderate in severity with associated left lumbar radiculopathy pain.  It was noted there had been a resection of the disc impinging on the left L5 nerve root and that it had not recurred.  The effects on usual daily activities included moderate effects on chores, shopping, and exercise and mild effects to traveling, bathing, and dressing.  

A June 2008 rating decision continued a 10 percent rating for lumbar radiculopathy at L4-5 to the left lower extremity.  The Veteran submitted a notice of disagreement from that determination, but did not perfect the appeal subsequent to a March 2009 statement of the case.  

An October 2008 state unemployment board of review noted the Veteran had worked as a night shift stocker from June 2007 to February 2008 and that he had given three weeks notice before he quit.  The decision, however, found the Veteran's work had aggravated his health problems and that he had quit due to health reasons.  

VA treatment records dated in January 2009 noted the Veteran complained of nonradiating neck pain estimated as three on a ten point scale.  He also reported he was unable to work due to left leg weakness.  The examiner noted a decrease in the left L5 distribution on sensory examination.  Coordination and gait were intact.  Deep tendon reflexes were 2+ and symmetric.  It was noted the Veteran reported paresthesia was his worst pain and that it was relieved by narcotics, but that this was inconsistent with true nerve pain that did not usually respond to narcotics and suggested he was not reporting the pain well or was using the narcotic for some other purpose or pain source.  A March 2009 report noted a December 2008 MRI study of the lumbosacral spine revealed multilevel degenerative changes with L5-S1 disc osteophyte complex that projected three millimeters posterior and abutted the bilateral S1 nerve roots but was not impinging.  The diagnoses included low back pain with left leg paresthesia.  

A June 2009 X-ray examination report noted there was no acute osseous abnormality.  There were mild endplate discovertebral degenerative changes and a 2.4 centimeter (cm) osteochondral body in the posterior neck soft tissues, chronic in appearance, likely representing an old avulsion fracture from one of the spinous processes.  

VA physical therapy treatment records show that on July 2, 2009, the Veteran was seen as a walk-in patient with complaints of cervicothoracic pain with radiation into the bilateral upper extremities currently only radiating to the mid arm level.  The examiner noted the Veteran presented in apparent discomfort with guarded neck motion.  Active range of motion studies of the cervical spine revealed flexion to 10 degrees, extension to 10 degrees, lateral flexion to 10 degrees and symmetric, and rotation to 15 degrees and symmetric.  Motor strength was 5/5 to grip and wrists, bilaterally, but elbows and shoulders could not be tested due to pain.  A July 9, 2009, physical therapy note reported the Veteran had a mild decrease in pain estimated as five on a ten point scale.  Active range of motion revealed cervical rotation to 45 degrees.  A July 21, 2009, MRI study of the cervical spine revealed a posterior osteophyte complex at C3-4 through C7-T1 with impressions into the ventral thecal sac resulting in mild spinal canal stenosis and mild deformities of the cervical cord.  Acquired bilateral C5-6 neural foramina narrowing and small posterior T2-3 and T3-4 disc protrusions were also noted.  

On VA examination on July 29, 2009, the Veteran complained of constant low back pain located across the low back and mostly on the left side estimated as seven on a ten point scale.  He reported flare-ups with physical activity such as bending and prolonged sitting with severity to the eight or nine level which were relieved by rest and medication.  He complained of constant left leg pain just below the knee with constant tingling and numbness which appeared after walking on sand, prolonged walking, and prolonged sitting.  It was associated with some fatigue and tiredness.  There was no interference with daily activities.  He also complained of constant pain to the posterior neck estimated as six on a ten point scale with flare-ups to the eight level.  There was some stiffness, grinding, and fatigability.  There was no radiating pain, but he complained of a constant burning in the arms.

Physical examination revealed the Veteran walked with a mild left limp of unknown and unexplained etiology.  He wore a neck brace that he removed upon entering the examination room.  The neck and back were symmetric, bilaterally.  There was no gross deformity, apparent scoliosis, or exaggerated thoracic kyphosis.  There was mild developmental increased lordosis.  Deep tendon reflexes were 2+/4 and were equal and symmetric for the triceps, biceps, brachioradialis, patella, and Achilles.  There were no pathologic reflexes and no muscle atrophy.  The muscle were well defined with no muscle hypertrophy or loss of muscle tone.  Strength testing to gravity and resistance was 5/5 which was within normal limits for age.  Grip strength was 5/5.  There was mild unsteadiness on heel-to-toe walk of unknown etiology.  Sensation to pinprick and light touch was normal and symmetrical.  Straight leg raise testing was negative.  

Range of motion studies of the cervical spine revealed forward flexion to 10 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 15 degrees.  It was noted that there was a discrepancy in range of motion in that physical therapy notes dated July 9, 2009, reported cervical rotation was from 0 to 45 degrees.  Range of thoracolumbar spine motion studies revealed forward flexion from 0 to 85 degrees while sitting and from 0 to 5 degrees while standing.  Extension was from 0 to 10 degrees, right and left lateral flexion was from 0 to 15 degrees, and right and left lateral rotation was from 0 to 20 degrees.  The examiner noted the Veteran's report of movement in all cervical and lumbar spine planes limited by discomfort was inconsistent with the only mild objective findings on MRI and X-ray studies.  There was no painful motion, tenderness, spasm, edema, fatigability, lack of endurance, or instability, except as noted, and no loss of function with use, except as noted.  The examiner stated loss of function due to flare-ups could not be determined without resorting to mere speculation.  

The examiner provided diagnoses including service-connected mechanical low back pain, subjective paresthesia and numbness of the left lower extremity and no objective findings of radiculopathy, nonservice-connected C1 through T4 degenerative disk disease with degenerative joint disease and no objective findings of radiculopathy, nonservice-connected L5-S1 degenerative disk disease with degenerative joint disease, and nonservice-connected degenerative disk disease with degenerative joint disease at C3 and C4 through C7 and no objective findings of radiculopathy.  It was the examiner's opinion that pathologic findings shown on MRI study in 2009 were not related to the service-connected cervical spine condition.  It was further noted that regarding limitations in range of motion testing of the cervical and lumbar spine could not be resolved without mere speculation as to whether these limitations were caused by nonservice-connected lumbar and cervical spine degenerative disc disease or were secondary to patent psychological overlays.  The examiner stated the service-connected conditions would not prevent the Veteran from obtaining employment.

Private medical records dated in October 2009 noted the Veteran complained of lumbar pain with radiation down the left lower extremity and left leg numbness and tingling for years.  EMG and nerve conduction studies of the lower extremities were unremarkable.  It was noted that there was no significant electrodiagnostic evidence for any mononeuropathy, radiculopathy, plexopathy, myopathy, or diffuse peripheral polyneuropathy.  An October 2009 MRI scan revealed recurrent left paracentral disc extrusion at L5-S1 with some encroachment on the descending left L5 nerve root in the lateral recess and posterior disc bulge at L5-S1 producing some inferior neural foraminal narrowing on the right.  Records dated in October 2009 also noted diagnoses of cervical spondylosis, cervical facet syndrome, cervical degenerative disc disease, cervical myofascial pain/spasms, and neck pain.  Treatment included an epidural block to C6-7.  Epidural blocks to C7-T1 and C6-7 were performed in November 2009.  Lumbar selective neuroforaminal injections were performed in December 2009.  

On VA examination in November 2009 the Veteran reported constant level five pain from the left knee to the foot with paresthesia, weakness, fatigue, and functional loss.  He stated he was unable to go shopping, play with his grandchildren, or use a bathtub for bathing and that he had difficulty even walking around inside his house.  Weather changes and prolonged walking increased his pain to level six or seven.  He also reported level three pain in the left ankle that was constant and that decreased mobility.  It was noted he used a single pole cane for stability.  Physical examination revealed the Veteran was well developed and well nourished.  His posture was normal and he walked with a significant straight, stiffened left leg limp.  The back and neck were symmetric without gross scoliosis or exaggerated kyphosis or lordosis.  There was no palpable spasm or tenderness.  Deep tendon reflexes were +2/4 and equal for the biceps, brachioradialis, patella, and Achilles.  There was no atrophy or hypertrophy.  Strength testing to gravity and resistance was within normal limits for age and was equal bilaterally, except to dorsiflexion and plantar flexion of the left great toe which was 3/5.  Grip strength was +5/5.  There was subjective decreased sensation to light touch over the left lower leg and foot with decreased recognition to pinprick over the left lower leg and foot.  Toe walking, heel walking, and heel-to-toe walking could not be performed.  There was a positive right straight leg raise sign with radiating pain to the foot at 30 degrees.  Romberg and pronator drift signs were negative.  There was a mild intentional tremor to the bilateral upper extremities with no fasciculations, spasticity, or rigidity.  Left ankle range of motion studies revealed dorsiflexion from 0 to 10 degrees and negligible plantar flexion which was considered baseline due to known radiculopathy.  The diagnoses included lumbar radiculopathy at L4-5 to the left lower extremity.  

VA treatment records include a January 2010 statement from a primary care provider indicating the Veteran was not able to hold gainful employment due to chronic pain and the need for sedating medications.  It was noted he was service-connected for arthritis of the lumbar and cervical spines, migraines, and left foot pain and that he was receiving pain management for multiple areas of pain and took pain relief medications daily.  Spinal injections to the neck and lumbar spine had been ineffective.  It was also noted he estimated his daily neck pain as nine on a ten point scale.  

VA treatment records dated on February 3, 2010, noted the Veteran reported he had received three cervical injections, including in December 2009, which relieved burning in the right upper extremity but no relief of pain.  He complained of current pain to the cervical spine and left upper extremity to about mid humerus level estimated as level nine.  He stated he received mild relief while using a TENS unit.  The examiner noted the Veteran ambulated with a cane with his head fixed forward.  No neurological gait patterns were noted.  Head posture was within normal limits.  Active and passive cervical spine range of motion studies revealed flexion to 5 degrees, extension to 10 degrees, lateral flexion left to 10 degrees, lateral flexion right to 5 degrees, lateral rotation left to 10 degrees, and lateral rotation right to 10 degrees.  It was noted the Veteran resisted further motion.  Muscle stretch reflexes were 3+ and symmetric to C5, C6, and C7.  Grip strength at position number 2 was 60 pounds (lbs), 63 lbs, and 59 lbs on the left and 94 lbs, 95 lbs, and 85 lbs on the right.  Manual muscle testing could not be accurately assessed due to reports of pain with all testing.  There was tenderness to palpation primarily on the left at C5-6 and C6-7 and paraspinatus muscle tenderness and spasm on the left.  Post-treatment flexion was to 10 degrees, extension was to 10 degrees, lateral flexion left to 15 degrees, lateral flexion right to 10 degrees, lateral rotation left to 10 degrees, and lateral rotation right to 10 degrees.  The examiner's assessment was spinal stenosis in the cervical region.  A subsequent February 2010 report noted he demonstrated guarded head movements while in the waiting area.  Active range of motion studies of the cervical spine revealed flexion to 10 degrees, extension to 10 degrees, lateral flexion right to 5 degrees, lateral flexion left to 10 degrees, rotation right to 10 degrees, and rotation left to 5 degrees.  

A March 2010 rating decision, in pertinent part, granted an increased 40 percent rating for lumbar radiculopathy at L4-5 to the left lower extremity.  An effective date was assigned from August 19, 2009.  

In a March 2010 application for a TDIU the Veteran reported that he was prevented from securing or following any substantially gainful occupation due to his service-connected migraines, mechanical low back syndrome, and lumbar radiculopathy.  He stated he left employment as a supermarket night stocker on February 9, 2008, because he could no longer lift, bend, or step up on a stool without severe pain.  He reported his highest gross earnings per month from June 2007 to February 2008 was $992.80.  

VA treatment records dated in April 2010 noted examination revealed the Veteran's muscle and supporting structures of the head were within physiologic limits for age.  Neurologic examination revealed no motor or sensory deficits.  Reflexes were +2/4 and equal, bilaterally.  There was moderate to severe tenderness around C5 with shoulder aches.  Total rotation was 20 to 30 degrees.  There was 90 degrees seated hip flexion to the lumbosacral spine.  The diagnoses included low back pain with paresthesia to the left and right leg and cervical degenerative disc disease.  A subsequent April 2010 report noted the Veteran complained of constant bone pain to the left lower extremity estimated as level three.  He reported Oxycodone was not helping his pain.  A June 2010 report noted a bone scan revealed mild degenerative changes, but that the findings were not very impressive and the examiner saw no reason for the Veteran's extreme pain from a bone perspective.  

At his personal hearing in June 2010 the Veteran testified that the July 2009 VA examination range of motion findings did not accurately reflect his cervical and lumbar spine disabilities.  He asserted, in essence, that he had been over-medicated on the day of that examination.  It was noted that physical therapy cervical spine range of motion studies in February 2009 more closely approximated the criteria for a 30 percent under diagnostic code 5242.  

VA treatment records dated in July 2010 noted the Veteran complained of severe left shoulder pain, neck pain, and pain down to the elbows and that he had a long history of spinal column complaints with no history of shoulder trauma.  The examiner noted the shoulders appeared normal and that X-ray and MRI studies were normal.  A review of the cervical spine MRI revealed an eccentric disk bulging at C5-C6 with moderate narrowing of the left neuroforaminal level.  There was a posterior disk osteophyte complex at C6-C7 without significant central spinal canal stenosis.  It was the examiner's opinion that the pain could be referred pain from the cervical spine.  

A September 2010 VA nursing note reported the Veteran complained of chronic pain to the left lower back down the left buttock that had worsened over the past two weeks without recent injury.  He stated ongoing left arm muscle weakness and pain kept him awake at night.  He estimated his pain at level seven with no alleviating factors.  The nurse noted he ambulated slowly with a cane, but appeared to be in no acute distress.  A September 2010 primary care provider's report noted a July 2010 MRI scan of the shoulder revealed mild degenerative osteoporosis to the acromioclavicular joint.  

Private medical records show the Veteran received a left C5-6 transforaminal epidural steroid injection on September 28, 2010.  The diagnoses included cervicalgia, cervical facet arthropathy, cervical radiculopathy, and cervical stenosis.  

A December 2010 SSA determination found the Veteran was disabled beginning on July 1, 2009, based upon a revised report as to the date of onset.  It was noted the Veteran had severe impairments including cervical and lumbar disc disease and major depressive disorder and that the evidence demonstrated he had not engaged in substantially gainful activity since July 1, 2009.  

On VA examination on December 17, 2010, the Veteran reported daily low back pain estimated at levels seven to eight with stiffness and lack of endurance.  He described his pain as a constant dull ache.  Precipitating factors included bending, lifting, prolonged sitting, and prolonged standing.  The pain radiated daily to the left leg below the knee with numbness, tingling, and leg weakness.  He denied bladder dysfunction, bowel incontinence, or incapacitating episodes.  He reported he was able to walk 400 feet and that he used a cane.  Flare-ups occurred two times per month with pain at the levels of eight to nine which lasted three to four days.  He stated he had difficulty bending to get dressed, using the toilet, rising from a chair, and that he was unable to play football or basketball with his son.  He reported medication helped take the edge off and that he got minimal relief using a TENS unit.  

The Veteran also complained of progressively worsening neck pain with monthly epidural steroid injections with no relief.  His baseline neck pain was estimated at level five with stiffness and lack of endurance.  He described his pain as constant and daily and precipitated by turning his neck while driving and looking up or down.  He reported flare-ups on aggravating activity with pain at levels eight to nine lasting a day and half.  He indicated these were incapacitating episodes.  He reported he had difficulty bathing with reaching, getting dressed with pullovers, had limitation with some repairs, and had an inability to play football and basketball with his son.  

Upon physical examination the Veteran's posture was upright, but stiff.  His gait was slow and cautious.  He used a cane and dressed and undressed slowly, but independently.  Reflexes were normal to the biceps, brachioradialis, finger jerks, triceps, patellar, and Achilles tendon.  There was normal muscle tone and no evidence of atrophy.  Muscle strength was +4/5 to the upper extremities and to the lower extremities, except for -4/5 in the left leg.  There was difficulty toe walking and heel walking due to radiculopathy.  Pinprick sensation was abnormal with lumbar sensory radiculopathy in the left L5 distribution and light touch was diminished in the left lateral calf.  

Range of active cervical spine motion after three repetitions revealed forward flexion to 15 degrees, extension to 12 degrees, right lateral flexion to 10 degrees, left lateral flexion to 12 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  Motion was minimal and limited by neck pain and stiffness.  There was no evidence of deformity or spasm, but the posterior neck was tender.  Thoracolumbar spine active range of motion after three repetitions revealed forward flexion to 40 degrees and pain from 25 to 40 degrees, extension to 12 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 12 degrees, and left lateral rotation to 12 degrees.  Motions were very stiff and limited by low back pain and stiffness.  There was palpable lumbar tenderness, but no developmental abnormalities or spasms.  The examiner noted loss of function due to flare-ups could not be determined without resorting to mere speculation.  Lumbar spine X-ray examination revealed minimal scoliotic curvature, but an otherwise normal lumbar spine.  The diagnoses included lumbar degenerative disc disease, status post L4-L5 diskectomy, lumbar radiculopathy at L4-5, and cervical spine degenerative joint disease.  The disabilities were noted to have moderate functional limitations.  

Increased Rating Claims
Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a (2011).

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2011).  

Upper Radicular Group (Fifth and Sixth Cervicals)
8510
Paralysis of:
Major 
Minor

Complete; all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected


70
60

Incomplete:


  Severe
50
40

  Moderate
40
30

  Mild
20
20
8620
Neuritis.

8720
Neuralgia.

38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).


Sciatic Nerve
8520
Paralysis of:
Rating

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
8620
Neuritis.
8720
Neuralgia.

38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

Analysis

Based upon the evidence of record, the Board finds the Veteran's January 30, 2006, surgery for a left L4-5 lumbar microdiscectomy and foraminotomy is demonstrated to have required convalescence and restrictions from work until March 31, 2006.  Although this issue was referred for agency of original jurisdiction (AOJ) adjudication by the Board in November 2010 and no action was taken, as the evidence clearly demonstrates both the date of his surgery and the date he was released back to work without restrictions the Veteran is not prejudiced by this favorable determination without AOJ review.  Therefore, a temporary total rating from January 30, 2006, to March 31, 2006, is granted.  See 38 C.F.R. § 4.30 (2011).

The Board also finds that the evidence demonstrates the Veteran's service-connected chronic low back disability prior to December 17, 2010, was manifested by thoracolumbar spine combined range of motion greater than 120 degrees and forward flexion greater than 30 degrees, including as a result of pain and dysfunction.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The available medical evidence as to thoracolumbar spine motion, however, is consistent with the Veteran's report of pain and low back symptoms.  A review of the range of thoracolumbar spine motion studies of record reveals forward flexion limited to 50 degrees due to pain in August 2006 with combined motion of 160 degrees, and forward flexion to 85 degrees in July 2009 with combined motion of 165 degrees.  Although the July 2009 VA examiner also noted range of thoracolumbar spine motion studies revealed forward flexion from 0 to 5 degrees while standing, the examiner provided no explanation for the apparent wide disparity in forward flexion findings while seated and standing.  The Board finds that the August 2006 range of motion findings are more consistent with the Veteran's reported back impairment and with the overall evidence of record.  Therefore, entitlement to a rating in excess of 20 percent for mechanical low back syndrome prior to December 17, 2010, is denied.

The evidence, however, demonstrates the Veteran's service-connected chronic low back disability from December 17, 2010, was manifested by forward flexion limited to 25 degrees due to pain.  There is no evidence of favorable or unfavorable thoracolumbar spine ankylosis.  Therefore, an increased 40 percent rating, but no higher, for chronic low back disability from December 17, 2010, is granted.  

The Veteran's service-connected chronic low back disability for the period from May 1, 2005, to March 30, 2006, was also manifested by a moderately severe impairment of the left sciatic nerve.  The Board notes that EMG findings in August 2005 were compatible with moderately severe L4-L5 radiculopathy.  There was no indication during that period of a severe impairment with marked muscular atrophy.  Therefore, entitlement to a separate 40 percent rating, but no higher, for lumbar radiculopathy at L4-5 to the left lower extremity for the period from May 1, 2005, to March 30, 2006, is granted.

The Board finds, however, that the Veteran's service-connected chronic low back disability for the period from March 31, 2006, was manifested by no more than a mild impairment of the left sciatic nerve.  The medical evidence shows that upon neurosurgery evaluation on March 31, 2006, subsequent to a January 30, 2006, left L4-5 lumbar microdiscectomy and foraminotomy, the Veteran reported that his left leg pain was almost completely gone and that his only remaining symptoms were left foot tingling and numbness.  As noted previously in this decision, the Board finds that a temporary total rating for a period of convalescence is warranted to March 31, 2006.  Although the Veteran complained of more severe left lower extremity symptoms, including weakness, the objective medical evidence demonstrates no more than mild impairment.  Examination findings show decreased sensations, but no evidence of muscle atrophy or strength less than 4/5.  Therefore, an increased 10 percent rating, but no higher, for lumbar radiculopathy at L4-5 to the left lower extremity from March 31, 2006, is granted.

The evidence of record also demonstrates that the Veteran's service-connected degenerative joint disease of the cervical spine prior to July 2, 2009, was manifested by cervical spine forward flexion greater than 30 degrees and combined range of motion greater than 170 degrees, including as a result of pain and dysfunction.  The August 2006 VA examination findings as to the cervical spine are persuasive.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  Motor, sensory, and reflex examinations and muscle tone were normal.  X-ray studies revealed mild degenerative changes to the cervical spine and MRI scans revealed minimal bulging and protruding discs in the cervical spine.  There were mild effects on daily activities to chores, shopping, exercise, sports, and recreation.  Records dated in January 2009 also show he complained of nonradiating neck pain estimated only at level three on a ten point scale.  Therefore, entitlement to a rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to July 2, 2009, is denied.

The Board finds, however, that the Veteran's service-connected degenerative joint disease of the cervical spine from July 2, 2009, was manifested by cervical spine forward flexion limited to 15 degrees or less as a result of pain, without evidence of cervical spine ankylosis.  VA physical therapy treatment records show that on July 2, 2009, the Veteran presented in apparent discomfort with guarded neck motion.  Active range of motion studies of the cervical spine revealed flexion to 10 degrees.  Although a July 29, 2009, report noted forward flexion to 45 degrees, subsequent examinations revealed cervical spine forward flexion of 15 degrees or less.  Therefore, entitlement to a 30 percent rating, but no higher, for degenerative joint disease of the cervical spine from July 2, 2009, is granted.

The Board also finds the Veteran's service-connected degenerative joint disease of the cervical spine from July 2, 2009, was manifested by a mild impairment of the upper radicular group nerves of his major and minor upper extremities.  The evidence of record clearly shows he sustained a cervical spine injury during active service and there is no evidence of any post-service cervical spine trauma that would indicate an old avulsion fracture to the cervical spine observed in June 2009 was incurred as a result of an intervening injury.  VA treatment records dated July 2, 2009, noted complaints of cervicothoracic pain with radiation into the bilateral upper extremities down to the mid arm level.  A July 21, 2009, MRI study also revealed mild spinal canal stenosis and mild deformities of the cervical cord with acquired bilateral C5-6 neural foramina narrowing.  Therefore, separate 20 percent ratings, but no higher, for degenerative joint disease of the cervical spine with C5-6 radiculopathy to the major and minor upper extremities effective from July 2, 2009, must be granted.

Extraschedular Rating Consideration

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not show that the Veteran has a marked interference with employment as a result of his service-connected disabilities.  Although the Veteran has a high combined disability rating, there is no evidence demonstrating an unusual or marked interference with employment.  The Veteran is shown to have been gainfully employed prior to February 10, 2008, and there is no probative evidence that he had missed an exceptional number of days from work nor that his service-connected disabilities had resulted in frequent hospitalizations.  The Board finds the Veteran's service-connected disorders are adequately rated under the available schedular criteria and that the objective findings of physical impairment are well documented.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

TDIU Consideration

VA law also provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, VA records show that prior to this decision service connection had been established for an acquired psychiatric disorder (50 percent from March 8, 2006), migraine headaches (30 percent from February 22, 2006, and 50 percent from November 3, 2009), lumbar radiculopathy at L4-5 to the left lower extremity (10 percent from December 15, 2006, and 40 percent from August 19, 2009), degenerative joint disease of the cervical spine (30 percent from February 3, 2010), mechanical low back syndrome (20 percent from February 22, 2006), tinnitus (10 percent from January 21, 2009), status post fracture of the left distal tibial sesamoid (0 percent), and urethral calculus (0 percent).  Combined service-connected disability ratings were 50 percent from February 22, 2006, 80 percent from March 8, 2009, and 90 percent from August 19, 2009.  A TDIU was established effective from February 8, 2010.

As noted above, the Board has granted a temporary total rating from January 30, 2006, to March 31, 2006, an increased 40 percent rating for chronic low back disability from December 17, 2010, a 40 percent rating for lumbar radiculopathy at L4-5 to the left lower extremity for the period from May 1, 2005, to March 30, 2006, an increased 10 percent rating for lumbar radiculopathy at L4-5 to the left lower extremity from March 31, 2006, an increased 30 percent rating for degenerative joint disease of the cervical spine from February 2, 2009, a 20 percent rating for degenerative joint disease of the cervical spine with C5-6 radiculopathy to the major upper extremity from July 2, 2009, and a 20 percent rating for degenerative joint disease of the cervical spine with C5-6 radiculopathy to the minor upper extremity from July 2, 2009.

The Board notes the present appeal arises from the Veteran's February 22, 2006, request for entitlement to an increased rating for his back disorder.  The evidence shows that he had been working and at that time was recovering from surgery for his service-connected low back disability.  A March 31, 2006, treatment report noted he was released to work with no restrictions.  An August 2006 VA examination report noted he had been fired from his job at a Toyota plant, but that his degenerative joint disease of the cervical and lumbar spines had only mild effects on daily activities to chores, shopping, exercise, sports, and recreation.  Subsequent reports show he was employed as a supermarket night stocker from June 2007 to February 2008.  A January 2010 VA medical statement indicated the Veteran was not able to hold gainful employment due to chronic pain and the need for sedating medications.  

Based upon the evidence of record, the Board finds that while the Veteran met the schedular criteria for a TDIU prior to February 10, 2008, he is not shown to have been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities on any earlier factually ascertainable date.  There is no medical evidence indicating he was unemployable prior to that date and the evidence shows he was, in fact, working and receiving substantially gainful wages.  Therefore, entitlement to a TDIU prior to February 10, 2008, is not warranted. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim for an increased rating.


ORDER

Entitlement to a temporary total rating from January 30, 2006, to March 31, 2006, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent for mechanical low back syndrome prior to December 17, 2010, is denied. 

Entitlement to an increased 40 percent rating, but no higher, for chronic low back disability from December 17, 2010, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a separate 40 percent rating, but no higher, for lumbar radiculopathy at L4-5 to the left lower extremity for the period from May 1, 2005, to March 30, 2006, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an increased 10 percent rating, but no higher, for lumbar radiculopathy at L4-5 to the left lower extremity from March 31, 2006, is granted, subject to the regulations governing the payment of monetary awards.


							(CONTINUED ON NEXT PAGE)

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to February 2, 2009, is denied.

Entitlement to an increased 30 percent rating, but no higher, for degenerative joint disease of the cervical spine from February 2, 2009, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a separate 20 percent rating, but no higher, for degenerative joint disease of the cervical spine with C5-6 radiculopathy to the major upper extremity from July 2, 2009, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a separate 20 percent rating, but no higher, for degenerative joint disease of the cervical spine with C5-6 radiculopathy to the minor upper extremity from July 2, 2009, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU prior to February 10, 2008, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


